Norton, J.,
Dissenting. — When a party is brought to trial on a charge for murder in the first degree he is entitled under our statute to challenge a juror for cause, and in order to ascertain whether a juror is subject to such challenge, an examination (called the voir dire examination), is had before the court, and according to my view of the law, in conducting such an examination, only such questions can be propounded to the juror, which if answered in the affirmative would tend to establish the existence of such cause as would give the defendant a right to challenge him as incompetent. Tested by this rule the questions propounded in this case were not proper ones, for if the juror had answered and said that he belonged to an organization, the object of which was to aid in the enforcement of the criminal law, including the case then about to be tried, it would have afforded no ground of challenge for cause, it being the duty of every good citizen to render such whether he belonged to such organization or not.
The mode of proceeding by challenge for favor referred to in the opinion of the court has no existence in this state, and in lieu of that method, in a case like the present, the court is required by means of the voir dire examination to procure forty qualified jurors, a list of *601•wliom is to be furnished the defendant and he is given the right to challenge peremptorily (whether favor exists or not) twenty of this number, and he is, also, given forty-eight hours after being furnished such list in which to make up his mind as to how he will exercise this right. This length of time was, doubtless, given to enable a defendant to acquire such information as might be necessary to enable him to exercise to the best advantage his right of challenge. If further information is desired the proper practice, it seems to me, would be to ask all or any of the panel of qualified jurors, with the permission of the court, such questions, as under the practice, when challenges for favor existed, were allowable, and if, in such case, it appeared that the court abused its discretion in limiting too narrowly such an examination, then a case would be made for review by this court. No such case having been made I do not agree to the conclusion reached by the court.